DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 1 recites the uniquely distinct features for: “...an image pickup optical system configured to form an image of an object image; a first movable barrel configured to be advanceable and retractable in a direction of a photographing optical axis of the image pickup optical system; a second movable barrel configured to be advanceable and retractable in the direction of the photographing optical axis independently from the first movable barrel; an object optical system held by the first movable barrel and/or the second movable barrel, the object optical system forming a part of the image pickup optical system; a first actuator configured to drive the first movable barrel in an advancing and retracting manner along the photographing optical axis; a second actuator configured to drive the second movable barrel in an advancing and retracting manner along the photographing optical axis; a first contact surface configured to define a first frontmost end position which the first movable barrel takes by being brought into contact with a distal end surface of the first movable barrel; a second contact surface configured to define a first rearmost end position which the first movable barrel takes by being brought into contact with a proximal end surface of the first movable barrel; a third contact surface configured to define a second frontmost end position which the second movable barrel takes by being brought into contact with a distal end surface of the second movable barrel; a fourth contact surface configured to define a second rearmost end position which the second movable barrel takes by being brought into contact with a proximal end surface of the second movable barrel; and a contact member formed on the first movable barrel, having a fifth contact surface configured to be brought into contact with the distal end surface of the second movable barrel in a state where the first movable barrel is moved to the first rearmost end position or in a state where the second movable barrel is moved to the second frontmost end position, the contact member being configured to define a first stop position which the first movable barrel takes between the first frontmost end position and the first rearmost end position or to define a second stop position which the second movable barrel takes between the second frontmost end position and the second rearmost end position.” Independent claim 9 recites the uniquely distinct features for: “...an image pickup optical system configured to form an image of an object image; a first movable barrel configured to be advanceable and retractable in a direction of an photographing optical axis of the image pickup optical system; a second movable barrel configured to be advanceable and retractable in the direction of the photographing optical axis independently from the first movable barrel; an object optical system held by the first movable barrel and/or the second movable barrel, the object optical system forming a part of the image pickup optical system; a first actuator configured to drive the first movable barrel in an advancing and retracting manner along the photographing optical axis; a second actuator configured to drive the second movable barrel in an advancing and retracting manner along the photographing optical axis; a first contact surface configured to define a first frontmost end position which the first movable barrel takes by being brought into contact with a distal end surface of the first movable barrel; a second contact surface configured to define a first rearmost end position which the first movable barrel takes by being brought into contact with a proximal end surface of the first movable barrel; a third contact surface configured to define a second frontmost end position which the second movable barrel takes by being brought into contact with a distal end surface of the second movable barrel; a fourth contact surface configured to define a second rearmost end position which the second movable barrel takes by being brought into contact with a proximal end surface of the second movable barrel; and a contact member formed on the first movable barrel, having a fifth contact surface configured to be brought into contact with the distal end surface of the second movable barrel in a state where the first movable barrel is moved to the first rearmost end position or in a state where the second movable barrel is moved to the second frontmost end position, the contact member being configured to define a first stop position which the first movable barrel takes between the first frontmost end position and the first rearmost end position or to define a second stop position which the second movable barrel takes between the second frontmost end position and the second rearmost end position.” Independent claim 10 recites the uniquely distinct features for: “...an image pickup optical system configured to form an image of an object image; a first movable barrel configured to be advanceable and retractable in a direction of a photographing optical axis of the image pickup optical system; a second movable barrel configured to be advanceable and retractable in the direction of the photographing optical axis independently from the first movable barrel; an object optical system held by the first movable barrel and/or the second movable barrel, the object optical system forming a part of the image pickup optical system; a first actuator configured to drive the first movable barrel in an advancing and retracting manner along the photographing optical axis; a second actuator configured to drive the second movable barrel in an advancing and retracting manner along the photographing optical axis; a first contact surface configured to define a first frontmost end position which the first movable barrel takes by being brought into contact with a distal end surface of the first movable barrel; a second contact surface configured to define a first rearmost end position which the first movable barrel takes by being brought into contact with a proximal end surface of the first movable barrel; a third contact surface configured to define a second frontmost end position which the second movable barrel takes by being brought into contact with a distal end surface of the second movable barrel; a fourth contact surface configured to define a second rearmost end position which the second movable barrel takes by being brought into contact with a proximal end surface of the second movable barrel; and a contact member formed on the second movable barrel, having a fifth contact surface configured to be brought into contact with the proximal end surface of the first movable barrel in a state where the first movable barrel is moved to the first rearmost end position or in a state where the second movable barrel is moved to the second frontmost end position, the contact member being configured to define a first stop position which the first movable barrel takes between the first frontmost end position and the first rearmost end position or to define a second stop position which the second movable barrel takes between the second frontmost end position and the second rearmost end position.” The closest prior art in May et al. (US 2005/0197533 A1) teaches the optical instrument of the invention 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

6/15/2021
/JOSE M MESA/Examiner, Art Unit 2484                                                                                                                                                                                                        


/THAI Q TRAN/           Supervisory Patent Examiner, Art Unit 2484